DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-6, 8-20, and 22-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 22, and 23 recites “wherein the at least one bearing reinforcement is centered in the section for introduction of the at least one rolling element into the rolling element bearing”.
Claim 24 recites “wherein the at least one bearing reinforcement is centered in the at least one section including at least one orifice for introduction of the at least one rolling element into the rolling element bearing”.
Appellant’s arguments are persuasive. While Bech teachings a bearing reinforcement, the reinforcement reinforces against deflection and is located facing the wind. There is no teaching or suggestion in Bech, Hansen, or the art of record to reinforce an element such as an orifice for bearing introduction. There is no teaching or suggestion that the bearing reinforcement would be appropriate or necessary. It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747